 352DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT engage in any acts in any manner interfering with the effortsof LOCAL No. 105, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS & HELPERS OF AMERICA, A. F. L., to negotiate for or represent theemployees in the bargaining unit described below.WE WILL bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed below with respect to wages, rates of pay, hours of employment andother conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All employees of the undersigned at his Ashland, Kentucky, operation,excluding all office and clerical employees, and all guards, professionalemployees, and supervisors as defined in the National Labor RelationsAct.GEORGE SEXTON d/b/a SEXTON WELDING COMPANY.Dated ----------------------------------- By -----------------------------(Representative),(Title)This notice must remain posted for 60 days from the datehereof, and mustnot be altered, defaced, or covered by any other material.THE KROGERCo.andLILLYMAY PARRETT.Case No. 13-CA-741.July 24,1952Decision and OrderSTATEMENT OF THE CASEUpon a charge duly filed on December 18, 1950, by Lilly May Par-rett, herein called Parrett, the General Counsel of the National LaborRelations Board, herein called the General Counsel and the Board,respectively, by the Regional Director for the Thirteenth Region(Chicago, Illinois), issued his complaint on July 21, 1951, allegingthat The Kroger Co., Wabash, Indiana, had engaged in and was en-100 NLRB No. 55. THE KROGER CO.353gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (a) (1) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint, charge, and notice of hearing were dulyserved upon the Respondent and the charging party.With respect to the unfair labor practices, the complaint alleged,in substance, that the Respondent, in violation of Section 8 (a) (1)of the Act, discharged Parrett on November 21, 1950, and has sincefailed and refused to employ her because shy engaged in concertedactivities.The complaint also alleged that Parrett's discharge dis-couraged, and is continuing to discourage, the Respondent's employeesin the exercise of the rights guaranteed them in Section 7 of the Act,and that the Respondent did thereby further engage in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.In its answer, duly filed, the Respondent admitted the allegationsof the complaint concerning its corporate existence and the nature!.of the business it transacts.However, the Respondent denied thecommission of any of the unfair labor practices alleged in thecomplaint.Pursuant to notice, a hearing was held at Wabash, Indiana, onAugust 28 to 31, 1951, inclusive, before Sidney Asher, Jr., the TrialExaminer duly designated by the Chief Trial Examiner.The Re-spondent and the-General Counsel were represented by counsel.Par-rett appeared in her own behalf.All the participating parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduces evidence pertinent to the issues.At theclose of the hearing the Trial Examiner granted without objectionthe General Counsel's motion to conform the pleadings to the proofwith respect to minor variations such as the spelling of names anddates.Various rulings were made by the Trial Examiner during the courseof the hearing on other motions and on objections to the admission ofevidence.The Trial Examiner reserved ruling upon the Respond-ent'smotion to dismiss, which was made at the close of the hearing.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Theserulings are hereby affirmed.All parties were afforded an opportunityto file briefs and proposed findings of fact and conclusions of law.The Respondent filed a brief with the Trial Examiner.On December 12, 1951, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the Respondent had not engaged in the unfair labor 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices alleged, and recommended complete dismissal of the com-plaint.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.The Respondent filed a briefin support of the Trial Examiner's recommendations.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and makes the followingfindings, conclusions, and order :FINDINGS OF FACTI.BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation engaged in the retail grocerybusiness as a multistate enterprise. It maintains its principal office inCincinnati, Ohio, and sales and distributing offices, warehouses, andabout 2,000 retail stores in approximately 20 States.During thecalendar year 1950, Respondent transported products valued at morethan $50,000,000 from its various installations to and through Statesother than Ohio and Indiana.As an integral part of 'its operations, the Respondent maintainsan egg exchange at Wabash, Indiana, which is the only plant involvedherein.During the calendar year 1950, the Respondent transportedfrom its Wabash egg exchange eggs valued in excess of $1,000,000, ofwhich more than 50 percent was shipped to points outside the State ofIndiana.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThe principal function of the Respondent's Wabash exchange is thecandling and grading of eggs. The egg candlers in the main candlingroom work in semidarkness in 29 small booths, which run in a north-south direction along the east wall of the exchange building. -A benchruns along the east wall for the full length of the building and is usedby the candlers for the storage of empty cardboard egg cartons. Infront of the bench there is a 6-foot aisle allowing access to the candlingbooths, which are about 4 feet wide and 11/2 feet deep.When the candlers are at work they stand in their booths facingwest, and candle eggs with special light which penetrates the egg shells.At shoulder height a continuous belt passes through all of the boothsfor the removal of eggs which had been candled, graded, and placed incardboard cartons.Below the belt each booth contains a candlingtable and light.The partition which separates the booths from the THE, KROGER CO.355rest of the exchange building runs from the ceiling down to about 3feet above the floor, allowing space, normally closed by canvas strips,for large cases of uncandled eggs to be passed into each booth fromthe exchange floor. In addition to the candling lights, each boothcontains a switch for that booth's red call light which is located on theexchange side of the partition.The call lights are used by the candlersto attract the attention of linemen, who supply eggs and cartons to thecandlers when necessary.The lighting of the candling room is com-pleted by overhead ceiling lights in the aisle.These lights are con-trolled by switches at the north and south end of the candling room.When the overhead lights are on, it is impossible to candle eggs.On the morning of November 21, 1950, the egg candlers found thecandling room cold when they arrived for work at 7: 00 a. m. At thestartinghour theyentered thebooths and began candling eggs as usual.However, a few of the candlers at least felt that the room was too coldto work in, and occasionally stepped into the aisle behind their boothsto discuss the matter with their neighbors.From time to time some ofthe candlers left the candling room and gathered in groups in the restroom.There was considerable discussion about the cold and the diffi-culty of candling eggs under such conditions. Some of the conversa-tion was loud enough to be characterized as shouting; the resultantdisturbance affected production in the'north end of the candling room.During the morning, although the exact hour was not fixed by thetestimony, Complainant Parrett suggested to the candlers in the ad-joining booths that they plug in their red call lights and get thelinemento request more heat. It appears that about 15 of the lights were turnedon, whereupon lineman Snell called into the booths to find out whatwas required.Parrett and other candlers replied that it was cold andasked Snell to locate Manager Otto Pagel and ask for more heat.Snell failed to deliverthe message.Sometime between9 and 9: 30 a. m. the candlers had theirregularmorning rest period. It is not clear from the record whether the turn-ing on of the red lights occurred before or after the rest period.Whenconsiderable time had elapsed and Manager Pagel didnot appear inresponseto the candlers' request, candler Essie Kozee suggested thatParrett turn on the overhead ceiling lights to attract Pagel's attention.Parrett called to candler Jo Ann Woodward, in the booth next to thelight switch at the north end of the building, and asked that the lightsbe turned on.Woodward told Parrett that she would not do so becauseshe might get in trouble.Thereafter, Parrett told several of the can-dlers that she was going to turn on the ceiling lights, and did so.When the ceiling lights went on, all of the of the candlers steppedback into the aisle to see what was happening.Almost immediately227200-53-vol 100-24 356DECISIONSOF NATIONALLABOR RELATIONS BOARDthe lights were turned off by Oren Hays, the Government inspector,whose booth is located at the south end of the main candling room.Thereafter, in the next few minutes the lights went on once or twice-more,and each time Hays turned them off.He then left his booth andfound Pagel in another part of the building, and suggested that Pagelgo to the candling room because the lights were going on and off.Hays left his booth for this purpose at about 10: 30 a. in., at least anhour after the morning rest period.As soon as Pagel got Hays' report, he went to the candling room andwalked through the aisle asking who had turned on the lights. Therewas no answer, so Pagel left.When he returned in a few minutes heoverheard Parrett say, "I turned on the lights, and I will do it again."Pagel thereupon decided to discharge Parrett for attempting to cause"a work stoppage or production stoppage"; he went to his office andhad the necessary separation papers prepared.At the time of Par-rett's discharge, Pagel was unaware of her reason for turning on theceiling lights.Further, the record establishes that when grievancesarose in the exchange, the candlers customarily communicated withPagel by asking a lineman to call him, or by going directly to his officeeither during working hours or during a regular recess period.Based upon the foregoing, and upon the entire record, we find thatthe General Counsel has failed to prove that the discharge of Parrettconstituted interference, restraint, or coercion within the meaning ofSection 8 (a) (1) of the Act.We need not decide whether Parrettacted in concert with other employees in turning on the lights in thecandling room.Under the special circumstances of this case, we findthat her unexplained conduct, which she indicated would be repeated,was not protected employee activity within the meaning of Section 7of the Act.We shall therefore dismiss the complaint in its entirety.Upon the foregoing findings of fact, and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning ofthe Act. -'2.The Respondent, by discharging Lilly May Parrett on November21, 1950, and thereafter failing and refusing to reinstate her, did notviolate Section 8 (a) (1) of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor SYLVANIAELECTRIC PRODUCTSINC.,357Relations Board hereby orders that the complaint issued hereinagainst the Respondent, The Kroger Co., Wabash, Indiana, be, and ithereby is, dismissed.CHAIRMAN HERzoo andMED IIERSTYLES took no part in the consid-eration of the above Decision and Order.SYLVANIA ELECTRIC PRODUCTS INC.andINTERNATIONAL UNION OFELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, CIO,PETITIONER.Case No. 1-RC-9 53°S.July 24, 1962Decisionand OrderUpon a petition duly piled under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Leo J. Halloran,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenor, Local 1502 InternationalBrotherhood of Electrical Workers, AFL, are labor organizationsclaiming to represent employees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's plant at Ipswich, Massachusetts.TheIntervenor and the Employer contend that their current contractoperates as a bar to the present petition.The Petitioner alleges thatthe contract is not a bar (1) because it contains an illegal unionsecurity clause, and (2) because of a schism within theInterveuor'slocal organization.,The Petitionerindicated at the hearing that there may be a third groundfor holdingthe current contract invalid, namely, the contention that the contract is invalid unless theIntervenor was in compliance on the date of the executionof the contractandfor anentire year prior thereto.Thereis no meritin this contention.The compliance recordof the Intervenorshows that it was in compliance on June 18, 1951,the date of executionof the contract,and that it had been notified of its achievementof compliance by theRegionalOfficeof the Board on September 21, 1950, which waswithin 1yearof such date.The Mellin-Quincy ManufacturingCo., case, 98 NLRB 457, therefore does not apply.100 NLRB No. 50.